Citation Nr: 1410818	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-46 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD), left knee, status-post total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

In February 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. In March 2012, the Veteran submitted additional medical evidence, accompanied by a waiver of RO consideration of the evidence; and such is accepted for inclusion in the record. A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran has experienced recurrent symptoms of a left knee disorder, currently diagnosed as DJD, left knee, status-post total left knee replacement, a chronic disease, since the time of separation from active service to the present.


CONCLUSION OF LAW

DJD, left knee, status-post total left knee replacement, was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2013); 38 C.F.R.     §§ 3.303, 3.304, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Board has considered the medical and lay evidence of record. While the Veteran, during his hearing, reported that he underwent left knee surgery prior to service, he asserted that he is entitled to the presumption of soundness, as he presented for physical examination upon enlistment into service in November 1965 without diagnosis of a left knee disorder. He asserted that his pre-service left knee symptoms fully resolved after surgical treatment, so much so that he resumed his active sports schedule without residuals. The Board does not argue otherwise. 

While the Veteran has asserted, in written statements and during his hearing, that he injured his left knee playing football in Guam during active service, his service treatment records and service separation examination report are silent for report, complaint, or diagnosis of a left knee disorder. At the time of his hearing, the Veteran reported that he self-treated his left knee symptoms with bandages, or braces, and over-the-counter medication for 10 years after separation from active service until seeking treatment. The Board finds the Veteran competent and credible as to this information. VA and private treatment records associated with the claims file document his continued left knee complaints and treatment since the 1980's, and he was diagnosed with DJD, left knee, in April 2010, during VA treatment. He underwent VA total left knee replacement for the same in September 2010. 










(Continued on the next page)
Thus, the Veteran has a current diagnosis of DJD, left knee, status-post total left knee replacement, a chronic disease for which service connection can be established by demonstrating a continuity of symptomatology since service under 38 C.F.R.       § 3.303(b). He has offered competent and credible, and thus probative, lay statements as to his continuous left knee symptoms since separation from active service. After resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record sufficiently places the onset of DJD, left knee, status-post total left knee replacement, during active service. Service connection is warranted. The appeal is granted.


ORDER

Service connection for DJD, left knee, status-post total left knee replacement, is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


